Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Abstract is objected to because it contains more than one paragraph. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 4, and 19 recite the phrase “non-densely sintered substrate”. The term "non-densely sintered" in claims 1, 3, 4, and 19 is a relative term which renders the claim indefinite.  Although Page 4, lines 20-24 of the instant specification provide an example of a non-densely sintered substrate (an unsintered or pre-sintered material) and states a preference for material that usually has a relative density in the range of from 30 to 90%, the term "non-densely sintered substrate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, a non-densely sintered substrate will be defined as any substrate with a relative density of less than 100% unless further clarified by Applicant during the course of prosecution. One potential way to overcome this rejection would be to amend claims 1, 3, 4, and 19 to define a non-densely sintered substrate in mathematical terms of relative density. 
Claim 15 recites the limitation “in which the glazing material is applied to the substrate material in the form of a powder, a slip, a spray or a lacquer, by means of an airbrushing method, or incorporated into a film or an adhesive strip”. It is unclear whether the glazing material must be applied as a powder, slip, spray, or lacquer, with an airbrush, film, or adhesive strip method; or if the glazing material may be applied as a powder, slip, spray, lacquer, airbrush, film, or adhesive strip.  For the purposes of examination, the claim will be interpreted as requiring the glazing material may be applied as a powder, slip, spray, lacquer, airbrush, film, or adhesive strip unless otherwise specified by applicant during the course of prosecution. 
Claim 16 recites a number of sequential “and/or” choices with make the boundaries of the claim unclear because the claim may require at least one carrier, solvent, inorganic filler, or organic filler; or the claim may require one carrier/solvent OR one inorganic/organic filler. For the purposes of examination, the claim will be interpreted to require one choice from the list of a carrier, a solvent, an inorganic filler, and an organic filler, unless otherwise clarified by Applicant during the course of prosecution. 
Regarding Claim 17, the term "substantially penetrate" in claim 17 is a relative term which renders the claim indefinite.  The term "substantially penetrate" is not defined by the claim, the specification does not provide a standard for 
Claim 18 provides three “or” statements, the grouping of which makes the metes and bounds of the claim unclear. For example, Examiner is unsure of whether the claim limitation requires either a dental body, a glazed dental restoration, or one from the group of a bridge, an inlay, an onlay, a crown, a veneer, a facet, and an abutment; OR whether the claim limitation requires one from the group of a dental body, a glazed dental restoration, a bridge, an inlay, an onlay, a crown, a veneer, a facet, and an abutment. For the purposes of examination, the claim will be interpreted to mean the claim limitation requires one from the group of a dental body, a glazed dental restoration, a bridge, an inlay, an onlay, a crown, a veneer, a facet, and an abutment absent clarification by Applicant during the course of prosecution. 
All claims not specifically addressed are rejected due to their dependency on an otherwise rejected claim. 
Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 8-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (US20080241551, hereinafter referred to as Zhang).
Regarding Claim 1, Zhang discloses a process for producing a glazed ceramic body (see Zhang at the Abstract, disclosing a functionally graded glass/ceramic/glass sandwich system for use in damage resistant, ceramic and orthopedic prosthesis), in which a glazing material is applied to a non-densely sintered substrate material (see Zhang at [0012], disclosing applying a powdered glass-ceramic composition to accessible surfaces of a pre-sintered zirconia substrate thereby covering the zirconia substrate surfaces with a layer of the composition ... and densifying the substrate by heating the substrate) the substrate material and the glazing material are subjected to a heat treatment in a temperature range which extends from a first temperature T1 to a second temperature T2, which is higher than the first temperature, in order to obtain the glazed body (see Zhang at [0013], disclosing the densifying is performed in one or more firing cycles at a temperature of from about 1200° C. to 1550° C). Examiner notes that T1 may be the temperature at which substrate sintering begins, while T2 can represent the final firing temperature. 
While Zhang does not explicitly disclose wherein, at the temperature T1, the glazing material has a viscosity of more than 10^2.5 Pa*s and, at the temperature T2, a viscosity of less than 10^9 Pa*s, Zhang does disclose that the glass-ceramic powders used for infiltrating G/Z/G contain one or more of, but are not restricted to, the following main oxides (i.e. at 1.0 weight percent or more): SiO2, Al2O3, 2O, Na2O, BaO, Tb4O7, and CaO, which is similar in composition to the glaze disclosed in the instant specification and disclosed at least at claim 14 of the instant application. Therefore, these temperature dependent viscosity values are deemed to be inherent properties of the powdered glaze. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a 
Regarding Claim 2, Zhang does not explicitly disclose the temperature T1, the glazing material has a viscosity of more than 10^5.6 Pa*s and, at the temperature T2, a viscosity of less than 10^5.6 Pa*s, however, as detailed above, Zhang does disclose that the glass-ceramic powders used for infiltrating G/Z/G contain one or more of, but are not restricted to, the following main oxides (i.e. at 1.0 weight percent or more): SiO2, Al2O3, K2O, Na2O, BaO, Tb4O7, and CaO, which is similar in composition to the glaze disclosed in the instant specification and disclosed at least at claim 14 of the instant application. Therefore, these temperature dependent viscosity values are deemed to be inherent properties of the powdered glaze. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding Claim 3, Zhang discloses the non-densely sintered substrate material is a pre-sintered substrate material (see Zhang at [0012], disclosing applying a powdered glass-ceramic composition to accessible surfaces of a pre-
Regarding Claim 4, Zhang does not explicitly disclose the non-densely sintered substrate material has a relative density in the range of from 30 to 90% based on the true density of the substrate material, however, Zhang does teach the term “pre-sintered” is meant that the powdered composition of the substrate has been subjected to an elevated temperature/time heating schedule, but yet below that which would effect full densification of the compound. In this manner, complications arising from the post-sintering infiltration/heat-treatment can be avoided and the various graded layer thicknesses can be produced by controlling the porosity of pre-sintered bodies using different pre-sintering temperatures (see Zhang at [0030]). Because the range of Claim 4 spans almost every viable relative density value for a pre-sintered substrate, because Zhang teaches it is possible to tune the relative density as desired based on the heat-treatment procedure, and because Zhang teaches it is desirable to sinter the substrate at a value below full densification of the compound, it would be obvious to try to form a pre-sintered substrate with a relative density within the claimed range with a reasonable expectation of success. 
Regarding Claim 5, Zhang does not explicitly disclose the substrate material begins to sinter at the temperature T1, however, Zhang discloses the densifying is 2 ([0026] of the instant specification) while Zhang discloses the substrate may also be zirconia (see Zhang at least at the Abstract). Examiner notes that ZrO2 and zirconia are synonymous. As detailed above, Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding Claim 6, Zhang discloses the substrate material is kept at the temperature T2 for a period of 5 to 120 minutes (see Zhang at [0019], disclosing the glass infiltration and densification was carried out at 1450° C. for 2 hours). 
Regarding Claim 8, Zhang does not explicitly disclose at a temperature Tx, at which the substrate material has a relative density of 95%, based on the true density of the substrate material, the glazing material has a viscosity of more than 10^2.5 Pa*s, however, this is considered an inherent property which depends on the composition of the substrate and the composition of the glaze. Zhang discloses a substrate similar to the substrate disclosed in the instant application (see Zhang at 2, Al2O3, K2O, Na2O, BaO, Tb4O7, and CaO.). As detailed above, Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
Regarding Claim 9, Zhang does not explicitly disclose a process in which the glazing material has, at the temperature T1, a viscosity of more than 10^5.6 Pa*s, at the temperature Tx, at which the substrate material has a relative density of 95%, based on the true density of the substrate material, a viscosity of more than 10^2.5, and at the temperature T2, a viscosity of less than 10^9 Pa*s, however, the temperature dependent viscosity of the glaze is a function of the composition of the glaze. Zhang does disclose that the glass-ceramic powders used for infiltrating G/Z/G contain one or more of, but are not restricted to, the following main oxides (i.e. at 1.0 weight percent or more): SiO2, Al2O3, K2O, Na2O, BaO, Tb4O7, and CaO, which is similar in composition to the glaze disclosed in the instant specification and disclosed at least at claim 14 of the instant application. Therefore, these temperature dependent viscosity values are deemed to be inherent properties of the powdered glaze. As discussed above, products of identical composition may 
Regarding Claim 10, Zhang discloses the substrate material is an oxide ceramic or an inorganic-inorganic composite material (see Zhang at [0012] disclosing a pre-sintered zirconia substrate). Examiner notes that zirconia is an oxide ceramic. 
Regarding Claim 11, Zhang discloses the substrate material comprises at least two layers, which differ in their color (see Zhang at [0014], disclosing the present invention provides a functionally graded glass/ceramic/glass composite structure comprising an outer residual glass layer, an underlying graded glass-ceramic layer, and a dense interior ceramic.) and (see Zhang at [0031], disclosing color stains can be applied to the surface of the outer residual glass layer of G/Z/G using a powdered glass slurry that has similar composition to the infiltrated glass). 
Regarding Claim 12, Zhang does not explicitly disclose a process in which, at a temperature of 950°C, the glazing material has a viscosity of more than 10^2.5 Pa*s, at a temperature of 1300°C, a viscosity of more than 10^2.5 Pa*s, and, at a temperature of 1450°C, a viscosity of less than 10^9 Pa*s, however, the temperature dependent viscosity of the glaze is a function of the composition of the glaze. Zhang does disclose that the glass-ceramic powders used for infiltrating G/Z/G contain one or more of, but are not restricted to, the following main oxides 2, Al2O3, K2O, Na2O, BaO, Tb4O7, and CaO, which is similar in composition to the glaze disclosed in the instant specification and disclosed at least at claim 14 of the instant application. Therefore, these temperature dependent viscosity values are deemed to be inherent properties of the powdered glaze. As discussed above, products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding Claim 13, Zhang does not explicitly disclose at a temperature of 700°C, the glazing material has a viscosity of more than 10^2.5 Pa*s, at a temperature of 900°C, a viscosity of more than 10^2.5 Pa*s, and, at a temperature of 1100°C, a viscosity of less than 10^9 Pa*s, however, the temperature dependent viscosity of the glaze is a function of the composition of the glaze. Zhang does disclose that the glass-ceramic powders used for infiltrating G/Z/G contain one or more of, but are not restricted to, the following main oxides (i.e. at 1.0 weight percent or more): SiO2, Al2O3, K2O, Na2O, BaO, Tb4O7
Regarding Claim 14, Zhang discloses the glazing material comprises a frit which comprises SiO2, Al2O3, and K2O and/or Na2O (see Zhang at [0043], disclosing a glass-ceramic powder composition consisting of the following main oxides: SiO2 (67.25 wt %), Al2O3 (10.83 wt %), K2O (9.22 wt %), Na2O (6.61 wt %), CaO (2.68 wy %), Tb4O7 (1.84 wt %), BaO (1.02 wt %), and a small amount of MgO.) and contains at least one or all of the following components in the given amounts: SiO2 50-80 wt. %, Al2O3 10-30 wt. %, K2O 0-20 wt. %, Na2O wt. %, CaO wt. %, BaO wt. % (see the above Zhang at [0043]). 
Regarding Claim 15, Zhang discloses the glazing material is applied to the substrate material in the form of a powder, a slip, a spray, or a lacquer by means of an airbrushing method or incorporating into a film or an adhesive strip (see Zhang at the Abstract, disclosing a powdered glass-ceramic composition is applied to the accessible surfaces of a pre-sintered zirconia substrate to thereby substantially cover the substrate surfaces.). 
Regarding Claim 16, Zhang discloses the glazing material is used in the form of a composition which further comprises at least one carrier and/or solvent and/or at least one inorganic and/or organic filler (see Zhang at [0013], disclosing that in some embodiments, the powdered glass-ceramic composition is dispersed in an aqueous based solution). 
Regarding Claim 17, Zhang discloses the glazing material does not substantially penetrate into the substrate material (see Zhang at [0056], teaching that by manipulating the porosity of the pre-sintered Y-TZP body, the glass penetration depth may be controlled, creating G/Z/G structures with various thicknesses of the graded glass-zirconia layers). 
Regarding Claim 18, Zhang discloses the glazed ceramic body is a glazed dental body or a glazed dental restoration or a bridge, an inlay, an onlay, a crown, a veneer, a facet, or an abutment (see Zhang at [0033],  teaching an objective of the invention is to develop robust, aesthetic, thin ceramic crowns and bridges). 
Regarding Claim 19, Zhang discloses a process of using a glazing material for glazing a non-densely sintered substrate material wherein the glazing material is applied to the non-densely sintered substrate material (see Zhang at [0012], disclosing applying a powdered glass-ceramic composition to accessible surfaces of a pre-sintered zirconia substrate thereby covering the zirconia substrate surfaces with a layer of the composition ... and densifying the substrate by heating the substrate) and the substrate material and the glazing material are subjected to a heat treatment in a temperature range which extends from a first temperature T1 to a second temperature T2 which is higher than the first temperature (see Zhang at [0013], disclosing the densifying is performed in one or more firing cycles at a temperature of from about 1200° C. to 1550° C). 
Zhang does not explicitly disclose wherein, at the temperature T1, the glazing material has a viscosity of more than 10^2.5 Pa*s and, at the temperature T21, a viscosity of less than 10^9 Pa*s, however, the temperature dependent viscosity of the glaze is a function of the composition of the glaze. Zhang does disclose that the glass-ceramic powders used for infiltrating G/Z/G contain one or more of, but are not restricted to, the following main oxides (i.e. at 1.0 weight percent or more): SiO2, Al2O3, K2O, Na2O, BaO, Tb4O7, and CaO, which is similar in composition to the glaze disclosed in the instant specification and disclosed at least at claim 14 of the instant application. Therefore, these temperature dependent viscosity values are deemed to be inherent properties of the powdered glaze. As discussed above, products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Claim(s) 1-3, 6-10, 12-13, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Petticrew (US6376397, hereinafter referred to as Petticrew).
Regarding Claim 1, Petticrew discloses a process for producing a glazed ceramic body (see Petticrew at the Abstract, disclosing a process for the formation of dental restorations from glass-ceramic materials), in which a glazing material is applied to a non-densely sintered substrate material (see Petticrew at Col. 7, lines 10-13, disclosing the dental restoration is finished by heat treating polishing and/or 
While Petticrew does not explicitly disclose wherein, at the temperature T1, the glazing material has a viscosity of more than 10^2.5 Pa*s and, at the temperature T2, a viscosity of less than 10^9 Pa*s, Petticrew does disclose a composition of a glass-ceramic glazing material (see Petticrew at Col. 10, Table II, providing the composition for a glass-ceramic glazing material) similar in composition to the glazing material of the instant application disclosed at least at Page 7, lines 14-16 of the instant specification, therefore this is considered an inherent property. As described above, products of identical composition may not 
Regarding Claim 2, while Petticrew does not explicitly disclose the temperature T1, the glazing material has a viscosity of more than 10^5.6 Pa*s and, at the temperature T2, a viscosity of less than 10^5.6 Pa*s, however, as detailed above, Petticrew does disclose a glaze with a composition (see Petticrew at Col. 10, Table 2, providing the composition for a glass-ceramic glazing material) similar to the glazing material of the instant application disclosed at least at Page 7, lines 14-16 of the instant specification, therefore this is considered an inherent property. As described above, products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding Claim 3, Petticrew discloses the non-densely sintered substrate material is a presintered substrate material (see Petticrew at Col. 13, lines 23-26, disclosing the dental restoration can be removed from the investment material in which it was formed and finished or partially finished prior to heat treating). 
Regarding Claim 6, Petticrew discloses the substrate material is kept at the temperature T2 for a period of 5 to 120 minutes (see Petticrew at Col. 14, Table V, disclosing a heat treatment procedure which holds the temperature at 925 °C for 1-2 hours). 
Regarding Claim 7, Petticrew discloses at the temperature T2, the substrate material has a relative density of at least 97% based on the true density of the substrate material (see Petticrew at Col. 13, lines 34-36, disclosing that in heat treating and in particular in the formation of a crystalline phase, shrinkage of the dental restoration occurs. The shrinkage can amount to 3 percent.).
Regarding Claim 8, Petticrew does not explicitly disclose at a temperature Tx, at which the substrate material has a relative density of 95%, based on the true density of the substrate material, the glazing material has a viscosity of more than 10^2.5 Pa*s, however, this is considered an inherent property which depends on the composition of the substrate and the composition of the glaze. Petticrew discloses a substrate similar to the substrate disclosed in the instant application (see Petticrew at Col. 10, Table I, providing the composition for a glass-ceramic substrate material) and a glaze similar to the glaze of the instant application (see Petticrew at Col. 10, Table II, providing the composition for a glass-ceramic glaze material). As detailed above, Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding Claim 9, Petticrew does not explicitly disclose a process in which the glazing material has, at the temperature T1, a viscosity of more than 10^5.6 Pa*s, at the temperature Tx, at which the substrate material has a relative density 
Regarding Claim 10, Petticrew discloses the substrate material is an oxide ceramic or an inorganic-inorganic composite material (see Petticrew at Col. 10, Table 1, providing the composition for a glass-ceramic substrate material).
Regarding Claim 12, Petticrew does not explicitly disclose a process in which, at a temperature of 950°C, the glazing material has a viscosity of more than 10^2.5 Pa*s, at a temperature of 1300°C, a viscosity of more than 10^2.5 Pa*s, and, at a temperature of 1450°C, a viscosity of less than 10^9 Pa*s, however, the temperature dependent viscosity of the glaze is a function of the composition of the glaze. Petticrew discloses a glaze similar to the glaze of the instant application (see Petticrew at Col. 10, Table II, providing the composition for a glass-ceramic glaze material). As detailed above, Products of identical composition may not have 
Regarding Claim 13, Petticrew does not explicitly disclose that at a temperature of 700°C, the glazing material has a viscosity of more than 10^2.5 Pa*s, at a temperature of 900°C, a viscosity of more than 10^2.5 Pa*s, and, at a temperature of 1100°C, a viscosity of less than 10^9 Pa*s, however, the temperature dependent viscosity of the glaze is a function of the composition of the glaze. Petticrew discloses a glaze similar to the glaze of the instant application (see Petticrew at Col. 10, Table II, providing the composition for a glass-ceramic glaze material). As detailed above, Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding Claim 18, Petticrew discloses the glazed ceramic body is a glazed dental body or a glazed dental restoration or a bridge, an inlay, an onlay, a crown, a veneer, a facet, or an abutment (see Petticrew at col. 10, lines 2-4, disclosing that metal free crown and bridges of outstanding strength and esthetic properties are achieved). 
Regarding Claim 19, Petticrew discloses a process of using a glazing material for glazing a non-densely sintered substrate material wherein the glazing material is applied to the non-densely sintered substrate material (see Petticrew at 
Petticrew does not explicitly disclose wherein, at the temperature T1, the glazing material has a viscosity of more than 10^2.5 Pa*s and, at the temperature T21, a viscosity of less than 10^9 Pa*s, however, the temperature dependent viscosity of the glaze is a function of the composition of the glaze. Petticrew discloses a glaze similar to the glaze of the instant application (see Petticrew at Col. 10, Table II, providing the composition for a glass-ceramic glaze material). As detailed above, Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Lingling et al. (CN102344285 with reference to machine translation via EspaceNet, hereinafter referred to as Lingling), Durbin et al. (US20110171604, hereinafter referred to as Durbin), Burke et al. (US20150140513, hereinafter referred to as Burke), and Tauch et al. (US20080081103, hereinafter referred to as Tauch).
Lingling is directed towards a method for changing the light transmittance of dental zirconia materials (see Lingling at [0006] from machine translation via EspaceNet). Lingling discloses a method whereby a yttrium salt is deposited on a pre-sintered zirconia body, then dried and sintered (see Lingling at [0008]). 
Durbin is directed towards methods for manufacturing a dental prosthesis (see Durbin at [0014]), where Durbin teaches the restoration blank can be glazed between the first fabrication step and the second machining step. The restoration blank can be fabricated from a pre-sintered ceramic material (see Durbin at [0018]). 
Burke is directed towards pre-sintered blanks based on lithium metasilicate ceramic (see Burke at the Abstract). Burke teaches the blank has a relative density of from 66 to 90% (see Burke at [0010]). 
Tauch is directed towards a glass for dental applications which can be used as a glazing material of dental restorations (see Tauch at the Abstract). Tauch teaches ZrO2 ceramics have found use in dental laboratories and in dental practices. Depending on the degree of sintering in each case, i.e., partly or completely densified materials, different machine and processing systems have become established on the market (see Tauch at [0008]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731